
	
		II
		110th CONGRESS
		1st Session
		S. 65
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Inhofe (for himself,
			 Mr. Stevens, Mr. Lieberman, and Mr.
			 Feingold) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To modify the age-60 standard for certain pilots and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Freedom to Fly Act of
			 2007.
		2.Modification of FAA's
			 age-60 standard
			(a)In
			 generalA pilot who has
			 attained 60 years of age may serve as a pilot of an aircraft operated by an air
			 carrier engaged in operations under part 121 of title 14, Code of Federal
			 Regulations, until attaining 65 years of age only if the pilot serves—
				(1)as a required
			 pilot in multi-crew aircraft operations; and
				(2)with another
			 pilot serving as a required pilot in such multi-crew aircraft operations who
			 has not yet attained 60 years of age.
				(b)Sunset of
			 age-60 rule
				(1)In
			 generalOn and after the effective date described in subsection
			 (e), section 121.383(c) of title 14, Code of Federal Regulations shall have no
			 further force or effect.
				(2)RegulationsNot
			 later than 30 days after the effective date described in subsection (e), the
			 Secretary of Transportation shall take such action as may be necessary to
			 implement paragraph (1) and to modify the regulations relating to pilot
			 privileges by reason of age.
				(c)ApplicabilityThe
			 provisions of subsection (a) shall not provide a basis for a claim of seniority
			 under any labor agreement in effect between a recognized bargaining unit for
			 pilots and an air carrier engaged in operations under part 121 of title 14,
			 Code of Federal Regulations, that is made by a person who was a pilot and who
			 attained 60 years of age before the effective date described in subsection (e)
			 and is seeking a position as a pilot with such air carrier following that
			 person's termination or cessation of employment or promotion or transfer to
			 another position with such air carrier pursuant to section 121.383(c) of title
			 14, Code of Federal Regulations, as in effect on the day before the effective
			 date described in subsection (e).
			(d)GAO report
			 after modification of age-60 standardNot later than 24 months
			 after the effective date described in subsection (e), the Comptroller General
			 of the United States shall report to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives concerning the effect on
			 aviation safety, if any, of the modification of the age standard contained in
			 subsection (a).
			(e)Effective
			 dateThis Act shall take effect on the date that is 30 days after
			 the date of the enactment of this Act.
			
